 


116 HRES 1092 EH: Providing for consideration of the bill (H.R. 8015) to maintain prompt and reliable postal services during the COVID–19 health emergency, and for other purposes.
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
2d Session 
H. RES. 1092 
In the House of Representatives, U. S., 
 
August 22, 2020 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 8015) to maintain prompt and reliable postal services during the COVID–19 health emergency, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House without intervention of any question of consideration the bill (H.R. 8015) to maintain prompt and reliable postal services during the COVID–19 health emergency, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–61, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform; and (2) one motion to recommit with or without instructions.  Cheryl L. Johnson,Clerk. 